Citation Nr: 0434359	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  95-38 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for instability of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H.  Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from March 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) that continued a 10 
percent rating for instability of the left knee.  Initially 
the rating was assigned based on codes for instability and 
arthritis.  During the pendancy of this appeal, a separate 
rating was assigned for degenerative arthritis of the left 
knee, also rated as 10 percent disabling (combined service-
connected disability for the left knee is 20 percent).  This 
rating was assigned effective an opinion of the General 
Counsel of the VA allowing for separate ratings for arthritis 
and instability.  There has been no disagreement with the 
separate 10 percent assigned for arthritis.  Thus, the only 
issue before the Board now concerns the rating for 
instability of the left knee.  That issue is set out 
accordingly on the title page.

Appellant testified at the RO in July 1995, and he also 
testified before the undersigned Veterans Law Judge in a 
Travel Board hearing in June 1997.  Transcripts of those 
hearings have been associated with the file.

This case was remanded for further development in July 2003.  
This followed a Board decision of August 2000 which was 
subsequently vacated by the United States Court of Appeals 
for Veterans Claims (Court).  Thereafter, there was a 
development memo followed by the aforementioned remand.  All 
development has been accomplished, and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease of the 
left knee was granted in July 1993, and rated as 10 percent 
disabling.  Appellant submitted a request for increased 
rating in September 1993.

2.  The most recent medical evidence of record is a VA 
medical examination of March 1998.  Objective observations at 
that time were range of motion of 0 to 115 degrees with no 
evidence of effusion.  Subjective reported symptoms included 
recurrent locking, near-continuous pain, and fatigability.  
More than slight instability has not been demonstrated.

3.  Appellant was granted a separate rating of 10 percent 
disabling for degenerative arthritis of the left knee in 
August 2004.  He failed to report for a physical examination 
in 2004 and has not indicated a willingness to report for 
further examination.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased disability rating was received in September 1993.  
The original rating decision of November 1993, the Statement 
of the Case (SOC) in February 1995, and the Supplemental 
Statements of the Case (SSOC) in September 1995, February 
2000, and August 2004 all listed the evidence on file that 
had been considered in formulation of the decision.  VA sent 
appellant VCAA duty-to-assist letters in September 2002 and 
March 2004, after enactment of the VCAA and during the 
pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for increased disability rating.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service medical 
records, VA treatment records, Social Security Administration 
Records, and treatment records from all medical providers 
identified by appellant as having relevant evidence.  
Appellant has also been afforded a number of VA medical 
examinations to determine the current severity of his 
symptoms.  Appellant has been afforded a hearing at the RO 
and another hearing before the Travel Board in which to 
present evidence and arguments on his own behalf.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Appellant's Service Representative argues that the case 
should be remanded for a new VA medical examination, based on 
a contention that the most recent medical evidence (of March 
1998) is too old for adjudication.  The Board disagrees.  As 
discussed in detail in the Analysis section below, appellant 
failed to report for a VA medical examination in June 2004, 
and in any case the Board has found that the medical evidence 
is reasonably contemporaneous to the rating decision that is 
the subject of this appellate review.  
 
Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Treatment 
notes show that he complained of a sore left knee in March 
1968.  He complained of a football injury to the left knee in 
September 1968, and was treated again for a football injury 
to the left knee in November and December 1968.  He was 
placed on "limited duty" profile for internal derangement 
of the left knee in December 1968.  A consultation note in 
December 1968 stated appellant had sustained a twisting 
injury to the left knee, possible torn meniscus, four months 
previously.  Appellant's separation physical examination 
report notes no disability or abnormality at the time of 
discharge.

Appellant submitted a claim for service connection for left 
knee injury in March 1993.

Appellant had a VA orthopedic examination in June 1993.  On 
physical examination, the left knee was neurovascularly 
intact.  Range of motion was approximately 0 to 130 degrees.  
The knee was stable to varus and valgus stress.  There was 
questionable anterior laxity, but appellant's legs were so 
big that the examiner could not provide a certain evaluation.  
The examiner noted that X-rays revealed severe medial 
compartment degenerative joint disease (DJD) consistent with 
possible old anterior cruciate ligament (ACL) injury.  The 
examiner's assessment was left knee medial compartment DJD 
with question of ligamentous laxity, consistent with old ACL 
injury.

A VA X-ray of the left knee in June 1993 showed fairly severe 
osteoarthritis with complete loss of the medical joint space, 
with spurring and subchondral sclerosis with moderate varus 
deformity.  Prominent spurs were seen of the posterofemoral 
condyles and the patella.

A rating decision of July 1993 granted service connection for 
DJD, left knee medial compartment, at a rating of 10 percent 
disabling.  The rating was assigned under codes5010-5257.

Appellant requested a higher rating in September 1993, 
contending that his knee problem had become much worse.  The 
Board notes that this letter did not contest the initial 
rating.

Treatment notes from the VA Medical Center (VAMC) for the 
period June 1993 to August 1993 show that appellant was being 
considered for knee surgery, but that no surgery could be 
performed until appellant reduced his weight to not more than 
250 pounds (at the time of the notes, appellant weighed in 
excess of 350 pounds).

A rating decision of November 1993 denied increased rating in 
excess of 10 percent.

Appellant had a VA orthopedic examination in August 1994.  
The knee had a varus standing alignment worse on the left 
than on the right.  There was no effusion.  Range of motion 
was 0 to 120 degrees bilaterally, with crepitus bilaterally.  
The left knee had medial and lateral joint line tenderness.  
Appellant had negative anterior drawer, negative posterior 
drawer, negative Lachman's, and negative pivot shift.  
Appellant was stable to varus stress at 0 and 30 degrees, and 
to valgus stress at 0 degrees, but he had slight laxity to 
varus stress at 30 degrees.  Appellant was neurovascularly 
intact.   X-rays of the left knee revealed degenerative 
arthritis with complete loss of articular cartilage and 
osteophyte formation in the medial compartment.  There were 
also degenerative changes noted in the patellofemoral 
compartment and early osteophyte formation in the lateral 
compartment.  The examiner's impression was posttraumatic 
degenerative arthritis of the left knee.

RO issued a rating decision in November 1994 that continued 
the 10 percent rating for left knee disability.  Appellant 
submitted a Notice of Disagreement (NOD) in November 1994 and 
a VA Form 9 in April 1995.

Appellant testified in a hearing at the RO in July 1995.  
Appellant testified that his knee will not support his 
weight; typically appellant cannot walk more than 50 yards 
without having to take a break, and the knee locks several 
times in that distance (Transcript, pg. 1).  Appellant 
disagreed with the range-of-motion measurements taken during 
physical examinations, because those measurements were taken 
after a period of rest (Transcript, pg. 1).  Appellant had 
pain when the knee is manipulated (Transcript, pg. 1).  He 
also had a varus deformity of the left knee (Transcript, pg. 
1).  Appellant had no remaining medial compartment of the 
knee, and had been told by civilian doctors that he had the 
knee of an 80-year-old man (Transcript, pg. 2).  Appellant 
was told that total knee replacement was not a good option 
because he is too young and the operation would have to be 
repeated in 10 years (Transcript, pg. 2).

Appellant testified that when his knee locked up he must wait 
for approximately 30 minutes before he could continue on his 
way (Transcript, pg. 2).  The knee also buckled due to pain 
(Transcript, pg. 2).  The knee was constantly swollen, warm 
to the touch, and made a popping sound on motion (Transcript, 
pg. 2).  

Appellant testified that his current weight was 433 pounds, 
due entirely to an inability to exercise due to the left knee 
disability (Transcript, pg. 3).  His obesity in turn made him 
unemployable (Transcript, pg. 3).  Appellant has applied for 
Social Security disability based on obesity, high blood 
pressure, both knees, back, and deafness in the left ear 
(Transcript, pg. 5).

RO issued a Hearing Officer's Decision in August 1995 that 
continued the 10 percent rating for left knee disability.  

Social Security Administration (SSA) records show that 
appellant was drawing Supplemental Security Income (SSI) as 
of June 1996, effective retroactively to April 1994.  The 
specific disabilities for which appellant was granted SSI 
benefits were obesity and hypertension.  A finding of the 
Administrative Law Judge was that appellant had not engaged 
in meaningful employment since April 1994.

Appellant was examined at Shands Hospital, a University of 
Florida facility, in October 1996.  The examiner noted 
appellant's medical history.  Appellant reported that he had 
gained over 250 pounds since his knee injury, and currently 
weighed over 450 pounds.  Appellant reported that he could 
ambulate approximately 300 to 400 yards at a time.  On 
examination, the left leg was only moderately obese since 
appellant carried most of his weight in the torso rather than 
the legs.  Range of motion was 0 to 100 degrees, with 
crepitation.  Appellant was stable to varus and valgus 
stress, and the knee was nontender to palpitation.  The knee 
was diffusely tender with weightbearing.  Appellant was 
observed to walk with a slight limp.

An X-ray from Shands Hospital dated October 1996 shows severe 
tricompartmental osteoarthritis evidenced by decreased joint 
space, medial compartmentation greater than lateral 
compartment, and osteophytosis of the superior patellar pole.  
No acute fractures, dislocations, or joint effusions were 
seen.  The knee was slightly genu varum.

An X-ray from Shands Hospital dated March 1997 showed 
moderate-to-severe bilateral tricompartmental osteoarthritis 
of the knees, left slightly worse than right.
A Shands Hospital orthopedic clinic note of March 1997 
recorded pain and discomfort of both knees, left worse than 
right.  On examination, there was varus deformity of both 
knees.  Left knee range of motion was 0 to 95 degrees, with 
crepitation.  The patellofemoral joint was tender to 
palpitation.  The knee was ligamentously stable to 
examination. On testing for McMurray's sign, appellant had 
pain on both the medial and meniscus sides, with no real 
meniscal clicking felt.

The file contains a letter from L.B., a physician's assistant 
in private practice, dated June 1997.  The letter asserts 
that appellant is morbidly obese and hypertensive due to his 
service-connected left knee disability.  The letter also 
contends that the left knee disability has caused appellant 
to shift his weight to the right, resulting in a secondary 
right knee disability.

Appellant testified in a Travel Board hearing in June 1997.  
Appellant testified that he was currently undergoing regular 
treatment at the Gainesville VAMC (Transcript, pg. 3).  
Physicians at the VAMC advised appellant that he should have 
total knee replacements bilaterally, but that his weight was 
so great that any knee replacement would wear out within five 
years (Transcript, pg. 4).  Appellant was unable to take 
medication for his knee due to resultant complications to his 
hypertension, and appellant was unable to do any physical 
exercise for his obesity (Transcript, pg. 4).  

Appellant testified that the cartilage was gone from his left 
knee, as shown by VA X-ray, which causes bone-to-bone 
grinding that makes appellant fall to the ground (Transcript, 
pg. 7).  Appellant can bend his knee forward and backward 
when he was seated, but could not bend the knee when he was 
standing and exerting pressure on it (Transcript, pg. 9-10).  
Appellant's knee locked up when he tried to walk 50 yards, 
which immobilized him in place for up to 20 minutes 
(Transcript, pg. 10).  Appellant had been advised that a knee 
brace would be counterproductive, and appellant could not 
walk far enough to make a cane worthwhile (Transcript, pg. 
11).  

Appellant stated that on a good day, he could walk up to 300 
yards, but on bad days (approximately once per month) he was 
unable to walk 50 yards (Transcript, pg. 12).  Pain was not 
constant, but appellant had to move the leg every few minutes 
to avoid pain developing (Transcript, pg. 12).  

Appellant testified that his last actual employment was in 
1987, helping his mother deliver newspapers (Transcript, pg. 
17).  After that, appellant tried to work as a part-time 
carpenter's helper but lacked the requisite strength and 
stamina (Transcript, pg. 18-20).  Appellant tried on several 
occasions to lose weight by dieting, but was unable to stay 
on the diet due to his completely sedentary lifestyle 
(Transcript, pg. 20).

Appellant testified that he received annual treatment for his 
knees, primarily to monitor their condition since surgery was 
not an option at this point (Transcript, pg. 21).  

The Board remanded the case in October 1997, instructing RO 
to afford appellant a new VA medical examination.

Appellant had a VA joints examination in March 1998.  The 
examiner noted appellant's medical history.  On examination, 
the left knee had no obvious effusion.  There was tenderness 
to palpation over the medial and lateral joint line as well 
as at the inferior pole of the patella.  There was 
significant crepitus with flexion and extension.  Range of 
motion was 0 to 115 degrees.  Appellant was stable to valgus 
and varus stresses as well as to anterior and posterior 
drawer.  The axis was in neutral at the time.  X-rays 
revealed severe tricompartmental DJD bilaterally, left worse 
than right, with collapse of the medial compartment 
bilaterally.  The examiner's impression was severe DJD of the 
bilateral knees and mild DJD of the left ankle, a combination 
most likely of the injury sustained in service but also 
significantly affected by his current weight.  
  
RO issued a rating decision in February 2000 that continued 
the 10 percent rating for left knee disability.  The same 
rating decision denied service connection for right knee 
disability, left ankle disability, low back disorder, 
hypertension, and obesity, all claimed as secondary to the 
left knee disability.  The same rating decision right knee 
disability, left ankle disability, low back disorder, and 
hypertension (10 percent each).  Appellant's combined 
disabilities were therefore 10 percent for service-connected 
disabilities (left knee only) and 40 percent for non-service-
connected disabilities as listed above.

A Board decision in August 2000 denied increased rating in 
excess of 10 percent disabling for left knee disability.  
Appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In February 2001, the Court granted a joint 
motion that vacated the August 2000 decision by the Board and 
sent the case back for further development.

Pursuant to the Court's order, the Board remanded the case in 
July 2003 for further development.  Specifically, the Board's 
remand instructed RO to do the following: (1) consider 
whether separate rating should be granted for arthritis; (2) 
afford appellant a new VA medical examination that 
specifically considers pain and fatigability criteria; (3) 
obtain SSA records, and (4) provide appellant an opportunity 
to submit additional evidence.

Pursuant to the instructions of the remand, RO advised 
appellant to submit any new evidence and obtained SSA 
records; RO also readjudicated the case and granted a 
separate 10 percent rating for arthritis by rating decision 
in August 2004.  This rating is based on the limitation of 
motion.  Motion is noncompensable under Codes 5260 and 5261.  
He has not disagreed with that rating.  

Appellant was scheduled for a new VA medical examination in 
June 2004 but failed to report.  It appears that notice was 
sent to his current address.  There is no evidence to suggest 
that it was returned as undeliverable.  The supplemental 
statement of the case noted the failure to report.  There is 
no indication that the veteran is now willing to cooperate 
with an examination.  The file was thereupon returned to the 
Board for appellate review.

Appellant's service representative submitted a Written Brief 
Presentation in December 2004 that contends the case must be 
remanded for a new VA medical examination.  The Brief 
contends that the issue of increased rating cannot be 
competently adjudicated without contemporary medical 
evidence.  



III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

In this case, the most recent evidence (medical examination 
including clinical observations regarding range of motion, 
stability, and observed manifestations of pain and weakness) 
is the VA medical examination report of March 1998.  As a 
threshold matter, appellant's service representative contends 
that the VA medical examination in March 1998 is not 
contemporaneous enough for the adjudication of this issue 
(entitlement to increased disability rating).  The Board 
disagrees, for the reasons below. 

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  However, when an appellant fails 
without good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2004).  In this case, 
appellant failed to report for the medical examination 
scheduled in June 2004, and did not subsequently contact RO 
to advise of a good cause for the absence or to request a 
rescheduled examination.  Failure to report for examination 
or submit evidence may be considered as abandonment of a 
claim.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  The 
Board finds that RO had no duty to schedule multiple 
examinations in hopes that appellant would eventually report.

The Board also notes that the most recent medical evidence of 
record in a given case is not necessarily contemporaneous 
with the Board's appellate review; the question is whether 
the medical evidence was reasonably contemporaneous with the 
rating decision being appealed.  In this case, the rating 
decision being appealed (denying increased rating) was issued 
November 1994.  VA and private medical examinations are on 
file from August 1994, October 1996, March 1997, and March 
1998.  The Board finds that the VA medical examination of 
March 1998 is adequate for the purpose of appellate review, 
particularly since appellant was offered a more recent 
examination but failed to report.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Appellant's left knee disability has been rated under 
Diagnostic Code 5257 (other impairment of the knee).  
Alternative codes for application are Diagnostic Codes 5260 
(limitation of flexion of the leg) and 5261 (limitation of 
extension of the leg).  Diagnostic Codes 5256 (ankylosis of 
the knee), 5258 (dislocation of semilunar cartilage), 5262 
(impairment of tibia and fibula), and 5263 (genu recurvatum) 
are not for application because medical evidence does not 
show that appellant had those conditions during the period in 
question.  The limitation of motion rating codes are 
considered with the arthritis which is not at issue.  
Instability is the matter under consideration herein.

The rating criteria for Diagnostic Code 5257 (other 
impairment of the knee) are as follows: 10 percent for slight 
recurrent subluxation or lateral instability, 20 percent for 
moderate recurrent subluxation or lateral instability, and 30 
percent for severe subluxation or lateral instability.  The 
VA medical examination in March 1998 observed that appellant 
was stable to valgus and varus stresses as well as anterior 
and posterior drawer; also, appellant reported "occasional 
instability" only.  Applying these findings to the criteria 
of the rating schedule, these observations do not support a 
finding of anything more than "slight recurring 
instability" which is rated at 10 percent, appellant's 
current rating.  The Board notes that the stability findings 
in all medical examinations of record, both VA and private, 
have been consistent ("slight laxity" in August 1994, and 
"stable" in October 1996, March 1997, and March 1998).      

As noted, where medical evidence shows that a claimant has 
arthritis, and where the diagnostic code applicable to the 
disability is not based on limitation of motion, a separate 
rating may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).  Painful 
motion due to arthritis is deemed to be limitation of motion 
and is entitled to a minimum rating of 10 percent per joint, 
even if there is no actual limitation of motion.  VAOPGCPREC 
09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).  In this case, appellant has been 
granted a separate 10 percent evaluation for arthritis, even 
though as noted above there was no actual limitation of 
motion, so the precedent of Lichtenfels has been satisfied.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).  However, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  Since appellant has been granted an additional 
10 percent rating due to painful movement of the joints due 
to arthritis, the Board finds that appellant has been 
compensated for pain and weakness and the precedent of DeLuca 
is satisfied.  Since the separate rating for arthritis is 
essentially a compensation for pain (there being no measured 
decrease of range of motion due to appellant's arthritis), 
the granting of yet another disability for pain would 
constitute pyramiding and would be impermissible.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization during the 
period in question.  Appellant contends that he is not 
employable due to his knee disability, but his professed 
unemployability is being compensated by grant of a 
nonservice-connected pension.  The application of the regular 
schedular provisions is therefore not shown to be 
impractical, and extraschedular rating is not appropriate in 
this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected left knee 
disability more closely approximate the criteria supporting 
the current rating of 10 percent, and the doctrine of 
reasonable doubt does not apply. 

ORDER

An increased rating in excess of 10 percent disabling for 
left knee instability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



